DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, “the RADAR device” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 12, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent Application Publication 2012/0249996) in view of Droz et al. (U.S. Patent Application Publication 2016/0291134).
Regarding claims 1, 2, 4-7, 12, 14, 18, Tanaka et al. disclose (Figs. 1, 2) a laser detection and ranging (LADAR) device, comprising: a laser (10), the laser adapted to generate a laser emission path; an optical path scanning unit (40), the optical path scanning unit adapted to deflect the laser emission path, and scan a target object in a preset distance range using the laser emission path; a reflected light receiving unit (62, 20), the reflected light receiving unit being coaxial to the laser emission path and adapted to receive a reflected light from the target object via the optical path scanning unit, and output an electric signal corresponding to the reflected light; a signal processing unit (70), the signal processing unit adapted to, according to the electric signal, generate distance information ([0112]) between the LADAR device and the target object, and process a plurality of acquired distance information, to yield position information of the target object in the preset distance range; and a housing (3), the housing adapting to accommodate the laser, the optical path scanning unit, the reflected light receiving unit, and the signal processing unit ([0085]).  Tanaka et al. further disclose a filter (64) on an optical path of the optical path scanning unit; a deflecting mirror (130), a rotating mechanism (42, 50) and an encoder (52) as claimed.  The mirror 31 acts as a light screen or shield as claimed.  Tanaka et al. does not specifically disclose the housing comprising the filter disposed on an optical path of the optical path scanning unit.  Droz et al. teach (Fig. 1B) a similar device having a housing comprising a filter (126).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Tanaka et al. in view of Droz et al. to obtain an integrated filter as taught, known and predictable.
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Droz et al., further in view of Faetani et al. (U.S. Patent Application Publication 2018/0011175).
Regarding claims 8, 16, Tanaka et al. in view of Droz et al. disclose the claimed invention as set forth above.  Tanaka et al. and Droz et al. do not disclose the filter in the shape of a frustum or a light absorbing unit.  Faetani et al. teach (Figs.) a similar arrangement where a filter part ([0047]) of the housing is in the shape of a frustum (16B; [0048]) and a light absorbing unit (coating; [0048]).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a frustum shape and a light absorbing unit in the apparatus of Tanaka et al. in view of Droz et al. and Faetani et al. to obtain a more effective incident surface and to reduce internal reflections and improve detection as taught, known and predictable.   
Claim(s) 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Droz et al. and Faetani et al., further in view of Kramer (U.S. Patent Application Publication 2013/0250302).
Regarding claims 9 and 17, Tanaka et al. in view of Droz et al. and Faetani et al. disclose the claimed invention as set forth above.  Tanaka et al., Droz et al. and Faetani et al. do not disclose a reversed frustum.  Kramer teaches (Figs.) a similar configuration have a reversed frustum-like shape.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to reverse the frustum in the apparatus of Tanaka et al. in view of Droz et al, Faetani et al. and Kramer to obtain a desired tilt as known and predictable.
Allowable Subject Matter
Claims 3, 10, 11, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878